DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 9-12 and 16-19 are pending.
Claims 6-8 and 13-15 are cancelled.

Response to Amendment
The amendment, filed 30 June 2022, is fully responsive.

Applicant’s amendments to the claims 1-2, 9 and 18 have overcome each and every objections previously set forth. The objections of the claims 1-2, 9 and 18 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 1 is objected to because of the following informalities: “the discharge air temperature” in line 6 should read “the current discharge air temperature”. Appropriate correction is required.

Claim 16 is objected to because of the following informalities: “claim 1based” in line 5 should read “claim 1 based”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al. (US 2017/0211833 A1), hereinafter ‘Tran’.

Regarding claim 9, Tran teaches:
A control device of an air conditioning system, comprising a first adjusting module, wherein: (Tran: Abstract “A temperature control method includes obtaining, by a controller, a space temperature value, a space temperature set point, a discharge air temperature value, and a discharge air temperature set point. The method further includes determining a compressor speed using a first PI loop based on the space temperature set point and the space temperature value, and determining a supply fan speed using a second PI loop based on the discharge air temperature set point and the discharge air temperature value. The temperature control method further includes outputting a first control signal that controls the speed of a variable speed compressor based on the determination of whether the compressor speed is within the compressor operation range and a second control signal to control the speed of a variable speed supply fan based on the determination of whether the supply fan speed is within the supply fan operation range.”; [0001] “This disclosure relates generally to heating, ventilating, and air conditioning (HVAC) systems, and more specifically to systems and methods for controlling the discharge air temperature of an HVAC system and space air temperatures.”) [The controller reads on “A control device”, and the controller functioning as described  reads on “a first adjusting module”.]
the first adjusting module is configured to acquire a current discharge air temperature of the air conditioning system and a current operating frequency of a fan, and (Tran: [0026] “The discharge air temperature sensor 116 may be positioned or located in a HVAC unit cabinet (not shown) or in any other location to measure the discharge air temperature of the HVAC system 100.”; [0042] “At step 306, the controller obtains a current discharge air temperature value 158 from a discharge air temperature sensor 116 and a discharge air temperature set point 156 from user interface 114. For example, a user may set the discharge air temperature set point using user interface 114 and the user interface 114 may communicate the discharge air temperature set point 156 to the controller. The discharge air temperature sensor 116 may measure the current discharge air temperature and communicate a current discharge air temperature value 158 to the controller. At step 308, the controller determines a supply fan speed using the second PI loop 118 based on a delta between the discharge air temperature set point 156 and the current discharge air temperature value 158. The second PI loop 118 uses the discharge air temperature set point 156 and the current discharge air temperature value 158 to generate a second PI loop 160 output that may be used to determine a supply fan speed for the variable speed supply fan 130 similarly to as described in FIG. 2. In one embodiment, the controller may use a mapping function 132 to determine a supply fan speed that corresponds with the second PI loop output 160.”) [Obtaining the current discharge air temperature value reads on “to acquire a current discharge air temperature”, and determining the supply fan speed using a mapping or a lookup reads on “to acquire … a current operating frequency of a fan”.]
control an operating frequency of a compressor of the air conditioning system according to the current discharge air temperature and the current operating frequency of the fan. (Tran: figure 3; [0020] “The HVAC system is configured such that the variable speed compressor and the variable speed supply fan are independently controlled using separate PI loops. However, the PI loop for the variable speed compressor and the PI loop for the variable speed supply fan work together to achieve a desired space temperature and/or discharge air temperature. The PI loops are configured to use temperature set points and current temperature values to generate PI loop outputs for controlling the operating speed of the variable speed compressor and the variable speed supply fan.”) [The outputting of the control signal that operates the variable speed compressor at the determined or different compressor speed, as illustrated in figure 3 (steps 316, 318 and 320) depend on the supply fan speed, as illustrated in figure 3 (steps 312 and 314). The determining of the supply fan speed is based on the discharge air temperature, as illustrated in figure 3 (steps 306 and 308). In sum, the control signal that operates the variable speed compressor at the determined or at different compressor speed depends on the supply fan speed, and the supply fan speed depends on the discharge air temperature, as illustrated in figure 3, which reads on “control an operating frequency of a compressor … according to the current discharge air temperature and the current operating frequency of the fan”.]

Regarding claim 10, Tran teaches all the features of claim 9.
Tran further teaches:
wherein the first adjusting module comprises: a first calculating unit configured to calculate a first difference between the current discharge air temperature and a target discharge air temperature of the air conditioning system; and (Tran: [0042], figure 3 “At step 308, the controller determines a supply fan speed using the second PI loop 118 based on a delta between the discharge air temperature set point 156 and the current discharge air temperature value 158.”) [The delta reads on “a first difference”.]
a first adjusting unit configured to control the operating frequency of the compressor in the air conditioning system according to the first difference and the current operating frequency of the fan. (Tran: figure 3; [0020] “The HVAC system is configured such that the variable speed compressor and the variable speed supply fan are independently controlled using separate PI loops. However, the PI loop for the variable speed compressor and the PI loop for the variable speed supply fan work together to achieve a desired space temperature and/or discharge air temperature. The PI loops are configured to use temperature set points and current temperature values to generate PI loop outputs for controlling the operating speed of the variable speed compressor and the variable speed supply fan.”) [The outputting of the control signal that operates the variable speed compressor at the determined or different compressor speed, as illustrated in figure 3 (steps 316, 318 and 320) depend on the supply fan speed, as illustrated in figure 3 (steps 312 and 314). The determining of the supply fan speed is based on the discharge air temperature, as illustrated in figure 3 (steps 306 and 308). In sum, the control signal that operates the variable speed compressor at the determined or at different compressor speed depends on the supply fan speed, and the supply fan speed depends on the discharge air temperature, as illustrated in figure 3, which reads on “to control the operating frequency of the compressor … according to the first difference and the current operating frequency of the fan”.]

Regarding claim 18, Tran teaches:
An air conditioning system comprising: (Tran: [0001] “This disclosure relates generally to heating, ventilating, and air conditioning (HVAC) systems, and more specifically to systems and methods for controlling the discharge air temperature of an HVAC system and space air temperatures.”)
a temperature sensor configured to detect a current discharge air temperature or return air temperature of the air conditioning system; and a controller configured to: acquire the current discharge air temperature of the air conditioning system and a current operating frequency of a fan, and (Tran: [0026] “The discharge air temperature sensor 116 may be positioned or located in a HVAC unit cabinet (not shown) or in any other location to measure the discharge air temperature of the HVAC system 100.”; [0042] “At step 306, the controller obtains a current discharge air temperature value 158 from a discharge air temperature sensor 116 and a discharge air temperature set point 156 from user interface 114. For example, a user may set the discharge air temperature set point using user interface 114 and the user interface 114 may communicate the discharge air temperature set point 156 to the controller. The discharge air temperature sensor 116 may measure the current discharge air temperature and communicate a current discharge air temperature value 158 to the controller. At step 308, the controller determines a supply fan speed using the second PI loop 118 based on a delta between the discharge air temperature set point 156 and the current discharge air temperature value 158. The second PI loop 118 uses the discharge air temperature set point 156 and the current discharge air temperature value 158 to generate a second PI loop 160 output that may be used to determine a supply fan speed for the variable speed supply fan 130 similarly to as described in FIG. 2. In one embodiment, the controller may use a mapping function 132 to determine a supply fan speed that corresponds with the second PI loop output 160.”) [Obtaining the current discharge air temperature value reads on “to detect a current discharge air temperature” and “acquire the current discharge air temperature”, and determining the supply fan speed using a mapping or a lookup reads on “acquire … a current operating frequency of a fan”.]
control a compressor of the air conditioning system to adjust an operating frequency of the compressor according to the current discharge air temperature and the current operating frequency of the fan. (Tran: figure 3; [0020] “The HVAC system is configured such that the variable speed compressor and the variable speed supply fan are independently controlled using separate PI loops. However, the PI loop for the variable speed compressor and the PI loop for the variable speed supply fan work together to achieve a desired space temperature and/or discharge air temperature. The PI loops are configured to use temperature set points and current temperature values to generate PI loop outputs for controlling the operating speed of the variable speed compressor and the variable speed supply fan.”) [The outputting of the control signal that operates the variable speed compressor at the determined or different compressor speed, as illustrated in figure 3 (steps 316, 318 and 320) depend on the supply fan speed, as illustrated in figure 3 (steps 312 and 314). The determining of the supply fan speed is based on the discharge air temperature, as illustrated in figure 3 (steps 306 and 308). In sum, the control signal that operates the variable speed compressor at the determined or at different compressor speed depends on the supply fan speed, and the supply fan speed depends on the discharge air temperature, as illustrated in figure 3, which reads on “to adjust an operating frequency of the compressor according to the current discharge air temperature and the current operating frequency of the fan”.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, in view of HORIE et al. (US 2017/0051941 A1), hereinafter ‘Horie’.

Regarding claim 1, Tran teaches:
A control method of an air conditioning system, comprising: (Tran: [0001] “This disclosure relates generally to heating, ventilating, and air conditioning (HVAC) systems, and more specifically to systems and methods for controlling the discharge air temperature of an HVAC system and space air temperatures.”)
acquiring a current discharge air temperature of the air conditioning system and a current operating frequency of a fan, and (Tran: [0026] “The discharge air temperature sensor 116 may be positioned or located in a HVAC unit cabinet (not shown) or in any other location to measure the discharge air temperature of the HVAC system 100.”; [0042] “At step 306, the controller obtains a current discharge air temperature value 158 from a discharge air temperature sensor 116 and a discharge air temperature set point 156 from user interface 114. For example, a user may set the discharge air temperature set point using user interface 114 and the user interface 114 may communicate the discharge air temperature set point 156 to the controller. The discharge air temperature sensor 116 may measure the current discharge air temperature and communicate a current discharge air temperature value 158 to the controller. At step 308, the controller determines a supply fan speed using the second PI loop 118 based on a delta between the discharge air temperature set point 156 and the current discharge air temperature value 158. The second PI loop 118 uses the discharge air temperature set point 156 and the current discharge air temperature value 158 to generate a second PI loop 160 output that may be used to determine a supply fan speed for the variable speed supply fan 130 similarly to as described in FIG. 2. In one embodiment, the controller may use a mapping function 132 to determine a supply fan speed that corresponds with the second PI loop output 160.”) [Obtaining the current discharge air temperature value reads on “acquiring a current discharge air temperature”, and determining the supply fan speed using a mapping or a lookup reads on “acquiring … a current operating frequency of a fan”.]
controlling a compressor of the air conditioning system to adjust an operating frequency of the compressor according to the current discharge air temperature and the current operating frequency of the fan (Tran: figure 3; [0020] “The HVAC system is configured such that the variable speed compressor and the variable speed supply fan are independently controlled using separate PI loops. However, the PI loop for the variable speed compressor and the PI loop for the variable speed supply fan work together to achieve a desired space temperature and/or discharge air temperature. The PI loops are configured to use temperature set points and current temperature values to generate PI loop outputs for controlling the operating speed of the variable speed compressor and the variable speed supply fan.”) [The outputting of the control signal that operates the variable speed compressor at the determined or different compressor speed, as illustrated in figure 3 (steps 316, 318 and 320) depend on the supply fan speed, as illustrated in figure 3 (steps 312 and 314). The determining of the supply fan speed is based on the discharge air temperature, as illustrated in figure 3 (steps 306 and 308). In sum, the control signal that operates the variable speed compressor at the determined or at different compressor speed depends on the supply fan speed, and the supply fan speed depends on the discharge air temperature, as illustrated in figure 3, which reads on “adjust an operating frequency of the compressor according to the current discharge air temperature and the current operating frequency of the fan”.] 

Tran does not explicitly teach: wherein the discharge air temperature is a temperature detected at an air supply outlet of the air conditioning system in real time.
Horie teaches:
wherein the discharge air temperature is a temperature detected at an air supply outlet of the air conditioning system in real time. (Horie: [0038], figure 3 “The outside-air processing device 1 includes a return-air temperature detecting unit 52, a supply-air temperature detecting unit 53, and an outdoor-air temperature detecting unit 51. The return-air temperature detecting unit 52 is configured to detect a return-air temperature Tra of the return air RA, and is arranged in, for example, the return-air path 42a at the return-air introducing port 42 for introducing the return air RA. Further, as described above, the supply-air temperature detecting unit 53 is configured to detect a supply-air temperature Tsa of the supply air SA, and is arranged in, for example, the supply-air outlet path 44a at the supply-air outlet port 44 for blowing out the supply air SA. Further, the outdoor-air temperature detecting unit 51 is configured to detect a temperature of the outdoor air OA, and is arranged in, for example, the outside-air path 41a at the outside-air introducing port 41 for introducing the outdoor air OA.”) [The detected supply-air temperature from the supply-air temperature detecting unit 53 that is arranged in the supply-air outlet path 44a, as illustrated in figure 3, reads on “the discharge air temperature is a temperature detected at an air supply outlet”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tran and Horie before them, to modify placement of a temperature sensor at the supply-air outlet.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for detecting the supply-air temperature at the location where the supply-air is supplied (Horie: [0038], figure 3 “Further, as described above, the supply-air temperature detecting unit 53 is configured to detect a supply-air temperature Tsa of the supply air SA, and is arranged in, for example, the supply-air outlet path 44a at the supply-air outlet port 44 for blowing out the supply air SA.”).

Regarding claim 2, Tran and Horie teach all the features of claim 1.
Tran further teaches:
wherein controlling the compressor to adjust the operating frequency of the compressor according to the discharge air temperature and the current operating frequency of the fan comprises: calculating a first difference between the current discharge air temperature and a target discharge air temperature of the air conditioning system; and (Tran: [0042], figure 3 “At step 308, the controller determines a supply fan speed using the second PI loop 118 based on a delta between the discharge air temperature set point 156 and the current discharge air temperature value 158.”) [The delta reads on “a first difference”.]
controlling the operating frequency of the compressor in the air conditioning system according to the first difference and the current operating frequency of the fan. (Tran: figure 3; [0020] “The HVAC system is configured such that the variable speed compressor and the variable speed supply fan are independently controlled using separate PI loops. However, the PI loop for the variable speed compressor and the PI loop for the variable speed supply fan work together to achieve a desired space temperature and/or discharge air temperature. The PI loops are configured to use temperature set points and current temperature values to generate PI loop outputs for controlling the operating speed of the variable speed compressor and the variable speed supply fan.”) [The outputting of the control signal that operates the variable speed compressor at the determined or different compressor speed, as illustrated in figure 3 (steps 316, 318 and 320) depend on the supply fan speed, as illustrated in figure 3 (steps 312 and 314). The determining of the supply fan speed is based on the discharge air temperature, as illustrated in figure 3 (steps 306 and 308). In sum, the control signal that operates the variable speed compressor at the determined or at different compressor speed depends on the supply fan speed, and the supply fan speed depends on the discharge air temperature, as illustrated in figure 3, which reads on “controlling the operating frequency of the compressor … according to the first difference and the current operating frequency of the fan”.]

Regarding claim 16, Tran and Horie teach all the features of claim 1.
Tran further teaches:
A control device of an air conditioning system comprising: a memory; and a processor coupled to the memory, the processor configured to perform the control method according to claim 1 based on instructions stored in the memory. (Tran: [0032] “The memory 122 may comprise one or more disks, tape drivers, or solid-state drives and may be used as an over-flow data storage device, to store programs when such programs are selected for execution, and to store instructions and data that are read during program execution. Memory 122 may be volatile or non-volatile and may comprise read-only memory (ROM), random-access memory (RAM), ternary content-addressable memory (TCAM), dynamic random-access memory (DRAM), and static random-access memory (SRAM). Memory 122 may store compressor thresholds 124, supply fan thresholds 126, and mapping functions 132. Memory 122 may also store any other data as would be appreciated by one of ordinary skill in the art upon viewing this disclosure. The compressor thresholds 124 may be used to indicate upper threshold speeds and lower threshold speeds associated with compressor operation ranges for the variable speed compressor 128, and the supply fan thresholds 126 may be used to indicate upper threshold speeds and lower threshold speeds associated with supply fan operation ranges for the variable speed supply fan 130. Examples of using compressor thresholds 124 and supply fan thresholds 126 are described later in FIGS. 3-5. The compressor thresholds 124 and the supply fan thresholds 126 may be predetermined values set by an operator or an equipment manufacturer.”)

Regarding claim 17, Tran and Horie teach all the features of claim 1.
Tran further teaches:
A non-transient computer-readable storage medium having stored thereon a computer program which, when executed by a processor, implements the control method according to claim 1. (Tran: [0032] “The memory 122 may comprise one or more disks, tape drivers, or solid-state drives and may be used as an over-flow data storage device, to store programs when such programs are selected for execution, and to store instructions and data that are read during program execution. Memory 122 may be volatile or non-volatile and may comprise read-only memory (ROM), random-access memory (RAM), ternary content-addressable memory (TCAM), dynamic random-access memory (DRAM), and static random-access memory (SRAM). Memory 122 may store compressor thresholds 124, supply fan thresholds 126, and mapping functions 132. Memory 122 may also store any other data as would be appreciated by one of ordinary skill in the art upon viewing this disclosure. The compressor thresholds 124 may be used to indicate upper threshold speeds and lower threshold speeds associated with compressor operation ranges for the variable speed compressor 128, and the supply fan thresholds 126 may be used to indicate upper threshold speeds and lower threshold speeds associated with supply fan operation ranges for the variable speed supply fan 130. Examples of using compressor thresholds 124 and supply fan thresholds 126 are described later in FIGS. 3-5. The compressor thresholds 124 and the supply fan thresholds 126 may be predetermined values set by an operator or an equipment manufacturer.”)


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tran, in view of Horie, further in view of GOEL (US 2017/0356668 A1), hereinafter ‘Goel’.
Regarding claim 5, Tran and Horie teach all the features of claim 1.
Tran and Horie do not explicitly teach: wherein the target discharge air temperature is positively correlated with the current operating frequency of the compressor and positively correlated with a current evaporating temperature.
Goel teaches:
wherein the target discharge air temperature is positively correlated with the current operating frequency of the compressor and positively correlated with a current evaporating temperature. (Goel: Abstract “the controller modulates at least one of a speed of the variable-speed compressor and the variable-speed circulation fan to lower a discharge air temperature.”; [0014] “Discharge air temperature refers to a temperature of air leaving an evaporator coil.  Typically, discharge air temperature is maintained at a constant pre-set level.  Discharge air temperature varies with indoor dry-bulb air temperature, indoor wet-bulb air temperature, indoor air flow rate, cooling capacity of the HVAC system, and other design parameters.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tran, Horie and Goel before them, to modify the operation of the compressor based on the relationships amongst the discharge air temperature or the temperature of air leaving the evaporator coil, the circulation fan speed and the compressor speed.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for the compressor to vary the discharge air temperature as required (Goel: Abstract “the controller modulates at least one of a speed of the variable-speed compressor and the variable-speed circulation fan to lower a discharge air temperature.”).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tran, in view of Goel.
Regarding claim 19, Tran teaches all the features of claim 18.
Tran does not explicitly teach: a pressure sensor configured to detect a suction pressure for determining an evaporation temperature of the air conditioning system, the evaporation temperature being positively correlated with a target discharge air temperature.
Goel teaches:
a pressure sensor configured to detect a suction pressure for determining an evaporation temperature of the air conditioning system, the evaporation temperature being positively correlated with a target discharge air temperature. (Goel: [0014] “Discharge air temperature refers to a temperature of air leaving an evaporator coil.”; [0030] “In the metering device 202, the pressure of the high-pressure, high-temperature, sub-cooled liquid refrigerant is abruptly reduced.  In various embodiments where the metering device 202 is, for example, a thermostatic expansion valve, the metering device 202 reduces the pressure of the high-pressure, high-temperature, sub-cooled liquid refrigerant by regulating an amount of refrigerant that travels to the refrigerant evaporator coil 130.  Abrupt reduction of the pressure of the high-pressure, high-temperature, sub-cooled liquid refrigerant causes rapid evaporation of a portion of the high-pressure, high-temperature, sub-cooled liquid refrigerant, commonly known as flash evaporation.  The flash evaporation lowers the temperature of the resulting liquid/vapor refrigerant mixture to a temperature lower than a temperature of the air in the enclosed space 101.  The liquid/vapor refrigerant mixture leaves the metering device 202 and returns to the refrigerant evaporator coil 130.”; [0034] “In a typical embodiment, saturated suction pressure is used to approximate a temperature of the evaporator coil 130.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tran and Goel before them, to modify the determining of the discharge air temperature or the temperature of air leaving the evaporator coil to incorporate using suction pressure.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for approximating the discharge air temperature or the temperature of the evaporator coil (Goel: [0034] “In a typical embodiment, saturated suction pressure is used to approximate a temperature of the evaporator coil 130.”).


Allowable Subject Matter
Claims 3-4 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116